DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority claimed as a national stage entry of PCT/SE2017/051272 filed 12/14/2017 and Provisional Application 62/449830 filed 1/24/2017 is acknowledged.
Preliminary Amendment filed 7/23/2019 is acknowledged.
Claims 1-4, 6, 7, 9, 11-13, 15-20 and 22 have been amended.
Claims 14 and 21 have been cancelled.
Claims 1-13, 14-20, and 22 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2019 and 10/8/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 11, 15-19, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 7, 11, and 19 are held to be indefinite due to the “calculating” step, where APCAV(1 or 2) = PCAV + APCAV(1 or 2).  It is unclear how PCAV can be anything other than zero/0 in order for the equation to hold true.  
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US20140376466A1), hereafter Jeong, in view of Lim et al. (USP 8248976B2), hereafter Lim.

Regarding claims 1 and 15,
Jeong discloses a method for power control comprising a user equipment (UE; i.e. Fig. 3, MS 320) obtaining a first path-loss estimate associated with a first beam pair link (BPL) for use in transmitting data to a transmission and reception point (TRP; i.e. Fig. 3, BS 310) (paragraphs 45-47, Eq. 1, Fig. 3, 305; path loss determined across plurality of Tx/Rx beam pairs).
Jeong shows the UE obtaining a first power-control adjustment value associated with the first BPL (i.e. paragraph 56; delta P and P(format) to adjust necessary power value) and, based at least in part on the first path-loss estimate associated with the first BPL and the first power-control adjustment value associated with the first BPL, the UE determining a first output power for a transmission of first data to the TRP using the first BPL (Fig. 3, 307; paragraph 47: determines Tx beams…in doing so, considers the path loss; paragraphs 56-60, Eq. 2; determining Tx power based on selected Tx beam and power adjustments).
Jeong then shows the UE transmitting the first data to the TRP using the first BPL at the determined first output power (i.e. Fig. 3, 309).

Jeong discloses determining path loss of multiple Tx/Rx beam pairs to determine a representative power control adjustment value in various fashion, including averaging (paragraph 47) but does not expressly disclose an “accumulated” power control adjustment value.
Lim discloses analogous power control and scheduling method in which determination of transmission power includes an “accumulated” power control Background; Col. 6-7, lines 22-20; accumulated value of power correction values received from BS used by MS to set uplink Tx power).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Jeong by providing an accumulated power control adjustment value, as shown by Lim, thereby performing improved scheduling in consideration of interference levels of the network.

Regarding claim 2,
Jeong discloses the first data is user data, and transmitting the first data to the TRP using the first BPL at the determined first output power comprises transmitting the first data on a data channel (i.e. Random Access channel; Fig. 1, 131; paragraphs 6, 34-36).

Regarding claims 3 and 16,
Jeong discloses the UE obtaining second accumulated power-control adjustment value associated with the first BPL, UE determining a second output power for a transmission of second data to the TRP using the first BPL based at least in part on the first path-loss estimate associated with the first BPL and the second accumulated power-control adjustment value associated with the first BPL; and transmitting the second data to the TRP using the first BPL at the determined second output power, (paragraph 56; increment used to increase power after failure, as well as variable used to adjust the necessary power value based on various types of RA preambles; also reads on simple iteration of the method shown in claim 1 above) paragraph 56; various types of RA preambles).

Regarding claims 4 and 17,
Jeong discloses the first BPL comprises a first UE Tx beam paired with a first TRP Rx beam, and obtaining the first path-loss estimate comprises the UE using a first UE Rx beam to receive a reference signal transmitted by the TRP using a first TRP Tx beam, wherein the first UE Rx beam has reciprocity with the first UE Tx beam, the UE estimating the path-loss based on a measurement of the reference signal received using the first UE Rx beam (Fig. 3, 303-305; paragraphs 43-47).

Regarding claim 5,
Jeong discloses the reference signal is one of a common reference signal for which the transmit power level is known, and a UE-specific reference signal for which the transmit power level is known (paragraph 44).

Regarding claims 7 and 19 (as best understood),
The combination of Jeong and Lim discloses initializing the first accumulated power-control adjustment value, receiving a message transmitted by a TRP, wherein the message comprises a power-control adjustment value, PCAV; and calculating APCAV1 = PCAV + APCAV1, wherein APCAV1 is the first accumulated power-control adjustment value (i.e. paragraph 56-57; increment/delta P and Pformat to adjust power for various types of RA data may be provided by BS or predefined
Regarding claim 12,
Jeong discloses obtaining the path loss estimate comprises the UE deriving one of: 
i) a common path-loss estimate for a plurality of component carriers (i.e. paragraph 44-47; path loss determined using common reference signal using representative value averaged over Tx/Rx beam pairs)
ii) independent path-loss estimates for each of a plurality of component carriers (i.e. paragraph 44; using dedicated reference signal for the MS).

Regarding claim 13,
Jeong discloses obtaining the path loss estimate comprises the UE deriving a common path-loss estimate for a selected component-carrier group (i.e. paragraph 44-47; path loss determined using common reference signal using representative value averaged over Tx/Rx beam pairs).










s 6, 8-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Lim and further in view of Jeong et al. (US20140315594A1), hereafter Jeong 594.

Regarding claims 6 and 18,
Though Jeong and Lim do not expressly show the UE obtaining the path-loss estimate from the TRP, analogous art to Jeong 594 shows the UE obtaining the path-loss estimate from the TRP (Fig. 3, 310-323; Fig. 4B, 407-430; paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Jeong by the UE obtaining the path-loss estimate from the TRP, as shown by Jeong 594, thereby enabling more accurate path loss estimation by continuous uplink measuring by the base station/TRP.

Regarding claim 8,
Jeong does not expressly disclose a scheduling grant received on a second BPL that is different than the first BPL.
Jeong 594 discloses a scheduling grant received on a second BPL that is different than the first BPL (Fig. 3, 330; paragraphs 32, 36, 40, 48-68, 75-77; uplink scheduling over different beams based on collected power control information).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Jeong by providing a scheduling grant received on a second BPL that is different than the first BPL, as shown by Jeong 594, thereby avoiding interference based on measured network conditions.
Regarding claim 9,
The combination of Jeong and Lim does not expressly disclose the message is a scheduling grant received on the first BPL, and the UE using the first accumulated power-control adjustment value associated with the first BPL to determine a second output power for a transmission of data to the TRP using a second BPL. 
However Jeong 594 disclose the message is a scheduling grant received on the first BPL (Fig. 2, 230; Fig. 3, 330; Fig. 4B, 425-430), and the UE using the first accumulated power-control adjustment value associated with the first BPL to determine a second output power for a transmission of data to the TRP using a second BPL (paragraphs 32, 36, 40, 48-68, 75-77; uplink scheduling over different beams based on collected power control information).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Jeong by providing a scheduling grant received on the first BPL, and the UE using the first accumulated power-control adjustment value associated with the first BPL to determine a second output power for a transmission of data to the TRP using a second BPL, as shown by Jeong 594, thereby avoiding interference based on measured network conditions.

Regarding claim 10,
The combination of Jeong and Lim discloses the message received on one component carrier and the first accumulated power-control adjustment value is applied to another component carrier (i.e. using common reference signal; paragraph 44-47), but does not expressly show the message is a scheduling grant.
Fig. 3, 330; paragraphs 32, 36, 40, 48-68, 75-77; uplink scheduling over different beams based on collected power control information).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Jeong by providing a scheduling grant received on a second BPL that is different than the first BPL, as shown by Jeong 594, thereby avoiding interference based on measured network conditions.

Regarding claim 11,
Jeong discloses the UE obtaining a second path-loss estimate associated with a second BPL, which is different than the first BPL; the UE obtaining a second accumulated power-control adjustment value associated with the second BPL; based at least in part on the second path-loss estimate associated with the second BPL and the second accumulated power-control adjustment value associated with the second BPL, the UE determining a second output power for a transmission of second data to the TRP using the second BPL; and the UE transmitting the second data to the TRP using the second BPL at the determined second output power, wherein obtaining the second accumulated power-control adjustment value associated with the second BPL comprises: i) initializing the second accumulated power-control adjustment value; ii) receiving a second message transmitted by a TRP, wherein the second message claim 11 represents a combination of the limitations separately provided for in claims 7 and 9, see those rejections above).

7.	Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong 594 in view of Jeong or Zhang et al. (US20190357153A1), hereafter Zhang.

Regarding claims 20 and 22,
Jeong 594 discloses a method for power control comprising a TRP (i.e. Fig. 2, 3, BS 200/300) identifying a TRP Rx beam for use in receiving data transmissions from a UE (i.e. Fig. 2, 3, MS 205/305), wherein the TRP Rx beam is paired with a UE (Tx) beam and the TRP Rx beam and the UE Tx beam form a beam pair link (BPL) (Fig. 2, 210; Fig. 3, 310; Fig. 4, 407; paragraphs 81-86; Table 4; aligning uplink beam  according to Tx/Rx beams between BS and MS).
Jeong 594 shows the TRP scheduling the UE to perform a data transmission using the BPL, wherein scheduling the UE to perform the data transmission using the BPL comprises the TRP transmitting to the UE Downlink Control Information (DCI) which is carried by the PDCCH, wherein the DCI comprises a power control adjustment value (PCAV) and a BPL identifier identifying the BPL, the BPL identifier indicating that the PCAV is for the identified BPL (i.e. Fig. 3, 315-330; Fig. 4, 407-430; paragraphs 85-92, Table 4; uplink power control information for each reception beam according to reception beam ID) and the TRP using the TRP Rx beam to receive the data transmission on the BPL from the UE (Fig. 4B, 440; paragraph 88; BS receives uplink transmission from MS/terminal through the corresponding path/beam pair at the calculated power).
Though not expressly disclosed in Jeong 594, one of ordinary skill in the art would recognize such power control information per beam is transmitted/broadcast via DCI carried on PDCCH, as expressly shown by Jeong (paragraphs 34-36) or Zhang (Fig. 1, 4; paragraphs 21, 35, 43, 147, 161; power control command signaling for target beam between BS and MS sent via PDCCH).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Jeong 594 by transmitting power control information via DCI carried on PDCCH, thereby enabling signaling for beam-specific and terminal-specific target uplink transmission power over a target beam pair.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477